DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are canceled. Claims 16-32 are pending. Claims 26-30 are withdrawn as being drawn to a nonelected invention. Species (i) and (ii) are withdrawn from claims 16-25 and 31-32. Claims 16-25 and 31-32 are examined on the merits.
Specification
The disclosure is objected to because of the following informalities: 
Regarding item 2 of the amendments to the specification filed 15 June 2022, it appears that “37 and 115 pg/ml, ng/ml” should read “37 and 115 pg/ml,”.  
Regarding item 3 of the amendments to the specification filed 15 June 2022, it appears that “17-41 pg/ml, ml,” should read “17-41 pg/ml,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the device is adapted to detect” in lines 1-2. It is unclear what the structure of the claimed invention is because it is unclear how the device is adapted. It is unclear if there is a further adaptation to the device according to claim 16 and if so, what structural limitations are encompassed by the adaptation.
Claim 31 recites the limitation "the detection zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 18-23, 25, and 32 are rejected as depending from claim 31 and failing to remedy the antecedent issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Caffrey (US 2013/0316926 A1) in view of Minet (Biomarkers, 2011).
Caffrey teaches a device for determining the smoking status of a subject (a biomarker panel for assessing patient compliance with a smoking cessation program, para [0007]). The device comprises a plurality of different specific binding molecules (the biomarker panel comprises a first analyte-binding ligand that specifically binds to cotinine, or an antigen-binding fragment thereof and a second analyte-binding ligand that specifically binds to anabasine, or an antigen-binding fragment thereof, para [0007], [0012]). The specific binding molecules are deposited onto a solid phase (antibodies can be conjugated to a solid support suitable for a diagnostic assay, para [0103]). The device detects the presence of the tobacco smoke exposure biomarkers cotinine and total NNAL in a biological sample (para [0007], [0047]). The device is capable of distinguishing current smokers of conventional cigarettes from those who have abstained from smoking (para [0024], [0027], [0029]).
Caffrey teaches detection of HPMA, a metabolite of acrolein, (para [0007], [0043]-[0044]) but fails to teach detection of CEMA in addition to cotinine and NNAL.
Minet teaches levels of CEMA, a metabolite of acrylonitrile, are correlated with HPMA levels (p. 93, Correlation of urinary CEMA with other biomarkers of smoke exposure; p. 95, col. 2, par. 3). Minet teaches that CEMA is sufficiently sensitive and specific to detect differences between smokers and non-smokers (abstract; p. 95, col. 2, par. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Caffrey the additional detection of CEMA as in Minet in place of HPMA. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent biomarker and since the same expected determination of smoking status would be obtained. The use of alternative and functionally equivalent biomarkers would have been desirable based on the desired clinical parameters to be detected.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Caffrey teaches detection of HPMA as a tobacco smoke exposure biomarker and Minet teaches CEMA levels are correlated to HPMA levels and capable of distinguishing smokers and non-smokers.
It is noted that although Caffrey in view of Minet does not specifically teach that the device is capable of distinguishing current smokers of conventional cigarettes from those who have switched to a smoke-free alternative in which tobacco is heated rather than combusted, this limitation is considered a functional limitation that does not provide any structural limitations to the claimed invention. The prior art needs only to be capable of performing any recited functional limitations and does not need to teach the functional limitation itself to read on the claims. Caffrey in view of Minet teaches the same device comprising a plurality of different specific binding molecules deposited onto a solid phase to detect the presence of tobacco smoke exposure biomarkers cotinine and total NNAL and CEMA as required by the claim that would be capable of distinguishing current smokers of conventional cigarettes from those who have switched to a smoke-free alternative in which tobacco is heated rather than combusted and is therefore considered capable of performing the recited functional limitation.

Claims 17-18, 21, 23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Caffrey (US 2013/0316926 A1) in view of Minet (Biomarkers, 2011) as applied to claim 16 above, and further in view of Brown (US 2005/0043515 A1), and Lambotte (US 2005/0130120 A1). 
Regarding claims 17-18, 21 and 31, Caffrey in view of Minet teaches the device according to claim 16, but fails to teach the device is a portable lateral flow immunoassay device configured to perform a competitive immunoassay. Caffrey teaches a labeled specific binding agent capable of binding cotinine that can be deposited onto a solid phase (analyte-binding ligand that specifically binds to cotinine, para [0007], [0013]; antibodies can be conjugated to a solid support suitable for a diagnostic assay, para [0103]).
Caffrey in view of Minet fails to teach a predetermined amount of immobilized specific binding agents is present in a detection zone that is capable of forming a signal once the level of the tobacco smoke exposure biomarkers in the sample is higher than a predetermined threshold.
Caffrey in view of Minet fails to teach the portable lateral flow immunoassay comprising (i) a sample pad; (ii) a conjugate pad; and (iii) at least one detection zone.
Caffrey in view of Minet fails to teach (a) the conjugate pad comprising or consisting of (iii) labeled cotinine or an analogue thereof and labeled total NNAL or an analogue thereof and labeled CEMA or an analogue thereof deposited thereon; and (b) the at least one detection zone comprising or consisting of immobilized specific binding agents capable of individually binding (iii) the labeled cotinine or the analogue thereof and the labeled total NNAL or the analogue thereof and the labeled CEMA or the analogue thereof and cotinine and total NNAL and CEMA that may be present in the sample.
Brown teaches an immunoassay for the detection and quantification of tobacco-specific nitrosamines (para [0011]-[0022]) such as NNAL (para [0035]) using antibodies having specificity and affinity for one or more tobacco specific nitrosamines (para [0030]) as a faster and more inexpensive alternative to existing methods (para [0005]-[0006], [0010]). Brown additionally teaches a general method of making these antibodies (para [0044]-[0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the antibodies having specificity for NNAL of the immunoassay of Brown in the device of Caffrey in view of Minet for the detection of NNAL because Caffrey in view of Minet is generic with respect to detection methods for measuring NNAL that can be incorporated into the device and one would be motivated to use the appropriate detection method for fast and inexpensive detection of NNAL. One having ordinary skill in the art would have reasonable expectation of success in combining these prior art references because they are drawn to methods for detecting NNAL.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a specific binding agent having specificity for CEMA produced by utilizing the method of making antibodies of Brown in the device of Caffrey in view of Minet for the detection of CEMA because Caffrey in view of Minet is generic with respect to detection methods for measuring CEMA that can be incorporated into the device and one would be motivated to use the appropriate detection method for fast and inexpensive detection of the tobacco biomarker. One having ordinary skill in the art would have reasonable expectation of success in combining these prior art references because they are drawn to methods of detecting tobacco biomarkers.
Lambotte teaches a portable lateral flow immunoassay device, such as a dipstick (para [0007], [0095]). The device can be configured to perform a competitive assay (para [0072]).
Lambotte teaches the portable lateral flow immunoassay device configured to perform a competitive assay comprises: (i) a sample pad (sample receiving zone, para [0008], [0016], [0019], [0059], [0061], [0063]); (ii) a conjugate pad (label zone, para [0008], [0014], [0016], [0019], [0059], [0061], [0069], [0071]); and (iii) at least one detection zone (one or more test zones, para [0008], [0015]-[0016], [0059], [0061], [0074]).
Lambotte teaches a predetermined amount of immobilized specific binding agents is present in a detection zone that is capable of forming a signal once the level of analytes in the sample is higher than a predetermined threshold (para [0077], [0079]).
Lambotte teaches the conjugate pad comprises or consists of labeled analytes or analyte-analogs (specific binding pairs can include members that are analogs of the original specific binding member, for example an analyte-analog, para [0033]) deposited on the conjugate pad (the conjugate or particulate moieties are coupled to a ligand which is competitive with analyte, para [0072]). Lambotte teaches the at least one detection zone comprises or consists of immobilized specific binding agents each capable of individually binding the labeled analytes or analyte-analogs (Both the analyte from the sample and the competitor bound to the detectible moieties progress with the flow of the fluid sample to the test region. Both analyte and its competitor then react with the analyte-specific restraint reagent positioned in a test zone. The unlabeled analyte thus is able to reduce the quantity of competitor-conjugated detectible moieties which are retained in the test zone. This reduction in retention of the detectible moieties becomes a measure of the analyte in the sample, para [0072], [0033]).
Lambotte teaches the device can be used to simultaneously detect two or more different analytes in a sample and assay a panel of analytes (para [0009]). Lambotte state analytes include, but are not limited to, toxins, organic compounds, proteins, peptides, microorganisms, bacteria, viruses, amino acids, nucleic acids, carbohydrates, hormones, steroids, vitamins, drugs (including those administered for therapeutic purposes as well as those administered for illicit purposes), pollutants, pesticides, and metabolites of or antibodies to any of the above substances. The term analyte also includes any antigenic substances, haptens, antibodies, macromolecules, and combinations thereof (para [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect the biomarker panel of the device of Caffrey in view of Minet using the lateral flow immunoassay device of Lambotte by using the specific binding agents for cotinine as suggested by Caffrey and total NNAL and CEMA as suggested by Brown because Caffrey in view of Minet and Brown is generic with respect to the specific format of the device and one would be motivated to use the appropriate device format in order to provide a rapid diagnostic test capable of determining the presence and/or amount of multiple analytes of Caffrey in view of Minet in a fluid sample, permitting a more complete diagnosis or analysis of said sample using a single device that, for example, provides ease of use and lowers manufacturing costs (Lambotte, para [0007], [0005], [0003]).
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Caffrey in view of Minet is drawn to a device to detect a biomarker panel but is generic with respect to specific structure of the device and Lambotte is drawn to a lateral flow immunoassay device that can be used to detect a panel of analytes. Additionally, Caffrey teaches use of a specific binding agent for cotinine that can be incorporated into a solid phase assay and Brown suggests specific binding agents for tobacco biomarkers that can be incorporated into immunoassays.
Regarding claim 23, although Caffrey in view of Minet, Brown, and Lambotte does not specifically teach thresholds (i) greater than or equal to 200 ng/ml for 24 hour urinary cotinine or greater than or equal to about 10 pg/ml for total NNAL in 24 hour urine or greater than or equal to about 5 ng/ml for 24 hour urinary CEMA; or (ii) greater than or equal to 200 ng/ml for 24 hour urinary cotinine and greater than or equal to about 10 pg/ml for total NNAL in 24 hour urine and greater than or equal to about 5 ng/ml for 24 hour urinary CEMA, this limitation is considered a functional limitation that does not provide any structural limitations to the claimed invention. The prior art needs only to be capable of performing any recited functional limitations and does not need to teach the functional limitation itself to read on the claims. Caffrey in view of Minet, Brown, and Lambotte teaches the same portable lateral flow immunoassay device configured to perform competitive immunoassay comprising a plurality of different specific binding molecules deposited onto a solid phase to detect the presence of tobacco smoke exposure biomarkers cotinine and total NNAL and CEMA with a predetermined amount of immobilized specific binding agents present in a detection zone as required by the claim that would be capable of detecting the compounds in urine and is therefore considered capable of performing the recited functional limitation. 
Regarding claim 25, Caffrey in view of Minet, Brown, and Lambotte teaches the device of claim 21. Caffrey in view of Minet, Brown, and Lambotte teaches unlabeled analyte reduces the quantity of competitor-conjugated detectible moieties which are retained in the test zone (Lambotte, para [0072]). This reduction in retention of the detectible moieties becomes a measure of the analyte in the sample (Lambotte, para [0072]).
The device of Caffrey in view of Minet, Brown, and Lambotte as detailed above is (i) configured to provide a visible indication of cotinine and total NNAL and CEMA on test lines; (ii) configured to provide no visible indication of cotinine on a test line and to provide visible indication of total NNAL and CEMA on a test line; and (iii) configured to provide no indication of cotinine and total NNAL on a test line and to provide visible detection of CEMA on a test line or to provide no visible indication of cotinine and total NNAL and CEMA on a test line (Lambotte, para [0072], [0077], [0079]).
Caffrey in view of Minet, Brown, and Lambotte fails to specifically teach (i) visible indication of cotinine and total NNAL and CEMA to indicate that the threshold of detection has not been crossed and is indicative of a non-smoking subject; (ii) no visible indication of cotinine to indicate that the threshold of detection has been crossed and visible indication of total NNAL and CEMA to indicate that the threshold of detection has not been crossed and is indicative of a subject exposed to heated tobacco; (iii) no visible indication of cotinine and total NNAL to indicate that the threshold of detection has been crossed and visible indication of CEMA to indicate that the threshold of detection has not been crossed or no visible indication of cotinine and total NNAL and CEMA to indicate that the threshold of detection has been crossed and is indicative of a subject exposed to combusted tobacco.
However, this limitation is considered a functional limitation that does not provide any structural limitations to the claimed invention. The prior art needs only to be capable of performing any recited functional limitations and does not need to teach the functional limitation itself to read on the claims. Caffrey in view of Minet, Brown, and Lambotte teaches the same device as required by claim 21 that would be capable of providing visible indication of the compounds and is therefore considered capable of performing the recited functional limitation.

Claims 19-20, 22, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caffrey (US 2013/0316926 A1) in view of Minet (Biomarkers, 2011), Brown (US 2005/0043515 A1), and Lambotte (US 2005/0130120 A1) as applied to claim 18 above, and further in view of Sajid (Journal of Saudi Chemical Society, 2014). 
Regarding claims 19-20, Caffrey in view of Minet, Brown, and Lambotte teaches the device according to claim 18, but fails to teach (a) the conjugate pad comprising or consisting of labeled specific binding agents each capable of individually binding (iii) cotinine and total NNAL and CEMA and capable of forming labeled specific binding agent conjugates therewith; and (b) the at least one detection zone comprising or consisting of immobilized specific binding agents capable of individually binding (iii) cotinine and total NNAL and CEMA such that the portable lateral flow immunoassay device is configured to perform a competitive assay.
Sajid teaches a competitive lateral flow immunoassay format in which (a) the conjugate pad comprises or consists of labeled specific binding agents each capable of individually binding analytes and capable of forming labeled specific binding agent conjugates therewith; and (b) the at least one detection zone comprises or consists of immobilized specific binding agents capable of individually binding analytes (p. 692, col. 2, section 2.2 Competitive format; Fig. 2). Sajid teaches an alternative lateral flow immunoassay format in which (a) the conjugate pad comprises or consists of labeled analytes; and (b) the at least one detection zone comprises or consists of immobilized specific binding agents capable of individually binding the labeled analytes and analytes that may be present in the sample (In another layout, labeled analyte conjugate is dispensed at conjugate pad while a primary antibody to analyte is dispensed at test line. After application of analyte solution, a competition takes place between analyte and labeled analyte to bind with primary antibody at test line, p. 691, col. 1, section 2.2 Competitive format).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the competitive immunoassay format of Caffrey in view of Minet, Brown, and Lambotte such that (a) the conjugate pad comprises or consists of labeled specific binding agents each capable of individually binding (iii) cotinine and total NNAL and CEMA and capable of forming labeled specific binding agent conjugates therewith; and (b) the at least one detection zone comprises or consists of immobilized specific binding agents capable of individually binding (iii) cotinine and total NNAL and CEMA as taught in Sajid. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent immunoassay format and since the same expected detection of analytes would be obtained.
Regarding claim 22, Caffrey in view of Minet, Brown, Lambotte, and Sajid teaches the labeled specific binding molecules labeled with colored particles (Lambotte, para [0014], [0041]; see also Sajid, p. 695, col. 1, section 4. Labels).
Regarding claim 32, Caffrey in view of Minet, Brown, Lambotte, and Sajid teaches each of the labeled specific binding agents is an antibody or fragment thereof, an aptamer, a photoaptamer, an affimer, a protein, a peptide, a peptidomimetic or a small molecule (e.g., Lambotte, para [0072], [0032]-[0035]; see also e.g., Sajid, p. 691, col. 1-2, section 2.2 Competitive format; Fig. 2).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Caffrey (US 2013/0316926 A1) in view of Minet (Biomarkers, 2011) as applied to claim 16 above, and further in view of Kim (International Journal of Environmental Research and Public Health, 2016).
Caffrey in view of Minet fails to teach the device is adapted to detect: (i) 24 hour urinary cotinine in an amount between 200-800 ng/ml; or (ii) 24 hour urinary total NNAL in 24 hour-urine in an amount of between about 10-125 pg/ml; or (iii) 24 hour urinary CEMA in an amount between about 5-80 ng/ml; or (iv) a combination of at least two of (i), (ii), and (iii).
Kim pertains to detecting urinary cotinine in the context of distinguishing smokers from non-smokers (p. 1-2, Abstract, Introduction). Kim recites various urinary cotinine cutoff values, ranging between 31.5 and 550 ng/mL (p. 10, Urinary Cotinine). Although Kim does not specifically indicate the amount of urinary cotinine detected, one of ordinary skill in the art would recognize urinary cotinine amounts encompassing any selected cutoff values would be detected. Kim discloses the sensitivity and specificity may vary with race, population characteristics, the tobacco products smoked and patterns of use, passive smoke exposure and the absorption path, suggesting that the optimal cutoff for the classification can also vary with population characteristics or regions and over time (p. 11, 4.2. Drop in Cutoff Values over the Last 20 Years). Kim suggests providing country-specific cutoff values or multiple cutoff values of biomarkers for different exposure categories in large population groups (i.e., active smokers vs. passive smokers, passive smokers vs. nonsmokers) in a country as a desirable approach (p. 12, Conclusions). Kim discloses selecting cutoff values using a receiver operating characteristics (ROC) curve, an approach to simultaneously optimize sensitivity and specificity and provide the highest percentage of correctly classified smoking status (p. 3, Results).
Although the prior art references do not specifically teach the device adapted to detect 24 hour urinary cotinine in an amount between about 200-800 ng/ml, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited are for any particular purpose or solve any stated problem, and the prior art teaches that cutoff values for urinary cotinine, and consequently ranges of detected urinary cotinine, may be varied, for example, based on country (p. 11, 4.2. Drop in Cutoff Values over the Last 20 Years; p. 12, Conclusions) and to optimize the percentage of correctly classified smoking status (p. 3, Results), absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the diagnostic assay art.
Response to Arguments
Applicant's arguments, see p. 13-14, filed 15 June 2022, with respect to the 112(b) rejections have been fully considered. It is noted that amendments to the claims overcome the clarity and antecedent issues previously presented regarding claims 17-23 and claim 25. However, claim 31 is rejected under 35 USC  112(b) as detailed above. Claims 18-23, 25, and 32 are rejected as depending from claim 31 and failing to remedy the antecedent issue.
Regarding claim 24, Applicant’s arguments with respect to the 112(b) rejection have been fully considered but they are not persuasive. Applicant argues one would understand that the device would comprise suitable specific binding molecules to detect the biomarkers recited in claim 24, pointing to claim 16 for reciting that the device comprises a plurality of different specific binding molecules deposed onto a solid phase. It is unclear what the structure of the claimed invention is because it is unclear how the device is adapted. It is unclear if there is a further adaptation to the device according to claim 16 and if so, what structural limitations are encompassed by the adaptation.
Applicant’s arguments, see p. 15, filed 15 June 2022, with respect to the rejection of claim 23 have been fully considered and are persuasive in light of amendments to the claims.  The 112(d) rejection of claims 23 has been withdrawn. 
Applicant's arguments, see p. 15-22, filed 15 June 2022, with respect to the 103 rejections of the claims have been fully considered but they are not persuasive. 
Applicant’s arguments are not in alignment with the scope of the claims. The device of claim 1 comprises a plurality of different specific binding molecules deposited onto a solid phase which does not exclude the inclusion of specific binding molecules that may detect other biomarkers. The limitation “to detect the presence of two or three tobacco smoke exposure biomarkers in a biological sample, said tobacco exposure biomarkers consisting of: … (iii) cotinine and total NNAL and CEMA” is a functional limitation. The device of Caffrey in view of Minet discloses the structural limitations required by the claim and would be capable of performing the functional limitation. For example, for a sample consisting of the tobacco biomarkers of cotinine and total NNAL and CEMA, the device of Caffrey in view of Minet would be capable of performing the limitation “to detect the presence of two or three tobacco smoke exposure biomarkers in a biological sample, said tobacco exposure biomarkers consisting of: … (iii) cotinine and total NNAL and CEMA”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the device with a plurality of different specific binding molecules consisting only of those specific to the tobacco biomarkers of claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Minet teaches the CEMA levels were significantly correlated with all of the biomarkers analyzed and that a simple correlation between biomarker levels does not link the ability to use the marker to determine smoking status. This is not persuasive because Minet teaches CEMA levels are correlated to HPMA levels and are sufficiently sensitive and specific to detect differences between smokers and non-smokers. In response to applicant's argument that CEMA differentiates smokers of heated tobacco from smokers of conventional cigarettes or non-smokers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
                                                                                                                                                                                                     /MELANIE BROWN/Primary Examiner, Art Unit 1641